Russell, C. J.
1. No reference being made in the brief of the plaintiff in error to the exception taken to the overruling of the demurrer attacking the sufficiency of the indictment, that exception will be treated as abandoned.
2. Under a ruling by a majority of the court in Paulk v. State, 5 Ga. App. 573 (63 S. E. 659), there is material variation in the allegations of the indictment and the proof offered in support thereof.
3. The instruction to which exception is taken, when considered in connection with the charge of the court as a whole, is not materially erroneous.
4. There was sufficient evidence upon which to base a verdict of guilty; and this verdict, having the approval of the trial judge, will not be disturbed. Judgment affirmed.

Broyles, J., not presiding.